03/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0361


                                      DA 21-0361
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 MAUREEN THERESE DOUBEK,

              Defendant and Appellant.
                                _________________

       On March 23, 2022, counsel for appellant filed a sixth motion for extension of time
to file the opening brief in this matter. Pursuant to M. R. App. P. 26(2), any motion for a
second or subsequent extension shall be filed at least 7 days before the brief is due. The
Court notes that the brief was due March 18, 2022.
       IT IS HEREBY ORDERED that Appellant has been given an extension of time until
April 18, 2022, to prepare, file, and serve the opening brief.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 23 2022